Me. Justice Douglas,
dissenting.
Seven courts of appeals, including the court below, have held that a federal defendant who presents evidence in his behalf thereby waives any error in a prior denial of a motion for acquittal made at the close of the Government’s case. United States v. Haskell, 327 F. 2d 281, 282, n. 2 (CA2); United States v. Feldman, 425 F. 2d 688, 692 (CA3); United States v. Cashio, 420 F. 2d 1132, 1134 (CA5); United States v. Carabbia, 381 F. 2d 133, 138 (CA6); Cline v. United States, 395 F. 2d 138, 144 (CA8); Viramontes-Medina v. United States, 411 F. 2d 981, 982 (CA9); United States v. Greene, 442 F. 2d 1285, 1286-1287, n. 3 (CA10). Two other courts of appeals, however, have held that presentation of a defense is not a waiver. United States v. Rizzo, 416 F. 2d 734, 736 n. 3 (CA7); Cephus v. United States, 117 U. S. App. D. C. 15, 324 F. 2d 893. I would grant this petition to resolve the conflict. Rule 19 (1) (b) of the Rules of this Court.